DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-6, 12-13, 16-17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mihai et al. (US 2020/0153336).
Regarding claim 1, Mihai discloses an apparatus [Fig. 1B] comprising: a housing [206]; a power device comprising: a plurality of power stages [H, L], wherein the plurality of power stages comprises a first power stage [TH1, TH2] and a second power stage [TL1, TL2], wherein the first power stage comprises: a first pair of input terminals [208A], a first pair of output terminals [node between TH1, TH2 and node Z], and a first power converter  [TH1, TH2] electrically connected between the first pair of input terminal and the first pair of output terminal [see Fig. 1B], wherein the second power stage comprises: a second pair of input terminals [208B], a second pair of output terminals [node between TL1, TL2 and node Z], and a second power converter [TL1, TL2] electrically connected between the second pair of input terminals  and the second pair of output terminals [see Fig. 1B], wherein the first power stage is configured to be electrically connected to a first photovoltaic (PV) panel [PV1] via the first pair input terminals, wherein the second power stage is configured to be electrically connected to a second PV panel [PV2] via the second input terminal, wherein the first pair of output terminals is connected to the second pair of output terminals thereby connecting the first power stage and the second power stage in parallel at a power device output [see Fig. 1B], wherein the power device is configured to convert a first input power from the first PV panel and a second input power from the second PV panel to a combined output power at the power device output [par 0055] and wherein the first power stage and the second power stage are enclosed in the housing [206, see Fig. 1B].  
Regarding claim 2, Mihai further discloses wherein at least one power stage of the plurality of power stages comprises a direct current (DC) to DC power converter [see Fig. 1B, par 0055-0066].  
Regarding claim 5, Mihai further discloses wherein the plurality of power stages share a ground potential [Z node, see Fig. 1B, par 0055].  

Regarding claim 6, Mihai further discloses wherein the plurality of power stages are configured to control an output power of the apparatus [par 0057-0066].  
Regarding claim 12, Mihai discloses further comprising at least one controller [5] shared by the plurality of power stages [see Fig. 1].  
Regarding claim 13, Mihai discloses further comprising at least one respective controller electrically connected to each of the plurality of power stages [see Fig. 1, 5].  
Regarding claim 16, Mihai discloses a system [Fig. 1] comprising: a plurality of photovoltaic (PV) panels [PV1, PV2], wherein the plurality of PV panels comprises a first PV panel [PV1] and a second PV panel [PV2]; a housing 206]; a power device comprising: a plurality of power stages [H, L], wherein the plurality of power stages comprises a first power stage [TH1, TH2] and a second power stage [TL1, TL2], wherein the first power stage comprises: a first pair of input terminals [ 208A port (node 214 and PV-COM], a first pair of output terminals [node between TH1,TH2 and node Z] , and a first power converter [TH1, TH2] electrically connected between the first pair of input terminals and the first pair of output terminals [see Fig. 1B], wherein the second power stage comprises: a second pair of input terminals [node 216 and PV-COM], a second pair of output terminals [node between TL1, TL2 and node 216], and a second power converter [TL1, TL2] electrically connected between the second pair of input terminal and the second pair of output terminals, wherein the first power stage is electrically connected to the first PV panel via the first input pair of terminals, wherein the second power stage is electrically connected to the second PV panel via the second pair of input terminals, wherein the first pair of output terminals is connected to the second pair of output terminals thereby connecting the first power stage and the second power stage in parallel at a power device output, wherein the power device is configured to convert a first input power from the first PV panel and a second input power from the second PV panel to a combined output power at the power device [par 0055], and wherein the first power stage and the second power stage are enclosed in the housing [206, Fig. 1B].  
Regarding claim 17, Mihai further discloses wherein at least one power stage of the plurality of power stages comprises a direct current (DC) to DC power converter [see Fig. 1B, par 0055].  
Regarding claim 20, Mihai further discloses wherein the plurality of power stages are configured to control an output power of the power device [see Fig. 1C, par 0064, 0072].  
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mihai et al., in view of Gao et al. (US 2021/0328436, previous cited).
Regarding claim 7, Mihai discloses all limitations of claim 1 above but fails to teach further comprising an output inductor shared by the plurality of power stages, wherein the output inductor comprises a first winding and a second winding.  
Gao teaches a solar system [Fig. 2] includes a first PV converter [601a] and a second PV converter [601b] which coupled in series [see Figs. 1, 2], an output inductor shared output by the plurality of PV converters [100, 200 @ Fig. 1], wherein the output inductor comprises a first winding [L2 of PV converter 100] and a second winding [L2 of PV converter 200].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Gao into that of Mihai in order to increase the voltage up for next converter.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mihai et al., in view of Gallin et al. (US 2018/0351354, previous cited).
Regarding claim 8, Mihai discloses all limitations of claim 1 above but fails to teach wherein the plurality of power stages are configured to receive power from at least one shared auxiliary power source.  
Gallin in the same field teaches a solar system [Fig. J] includes a plurality of power stages [103a, 103b], the plurality of power stages are configured to receive power from at least one shared auxiliary power source [111, par 0085].  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Gallin into that of Mihai in order to improve system efficiency and operation reliability.
Regarding claim 9, Mihai discloses all limitations of claim 1 above but fails to teach a plurality of auxiliary power sources, wherein the plurality of power stages are each electrically connected to at least one respective auxiliary power source of the plurality of auxiliary power sources.  
Gallin in the same field teaches a solar system [Fig. J] includes a plurality of power stages [103a, 103b], a plurality of auxiliary power sources [162, 111, Figs. 1C, 1J], wherein the plurality of power stages are each electrically connected to at least one respective auxiliary power source of the plurality of auxiliary power sources [see Figs. 1C, 1J].  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Gallin into that of Mihai in order to improve system efficiency and operation reliability.
Regarding claim 10, the combination including Gallin further discloses wherein a first auxiliary power source [111] of the plurality of auxiliary power sources is configured to provide auxiliary power to the plurality of power stages [par 0085] while a second auxiliary power source [162] of the plurality of auxiliary power sources is configured to provide power to a controller configured to determine an operating point [par 0072].  
Regarding claim 11, Mihai discloses all limitations of claim 1 above but fails to teach further comprising at least one controller configured to obtain data relating to a voltage that is less than a threshold voltage of the controller.  
Gallin in the same field teaches a solar system [Fig. J] includes a controller 105 [Fig. 1C] configured to obtain data relating to a voltage that is less than a threshold voltage of the controller [see Fig. 4, par 0219].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Gallin into that of Mihai in order to improve system efficiency and operation reliability.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mihai et al., in view of Varlan et al. (US 2019/0027617, previous cited).
Regarding claim 14, Mihai discloses all limitations of claim 1 above but fails to teach further comprising at least one circuit shared by the plurality of power stages, wherein the at least one circuit is configured to discharge a voltage relating to the power device.  
Varlan teaches an RSD 702 could also perform a DC to DC conversion function and could convert power at one voltage from PV panel 720 to power at another DC voltage at terminal pair 782, 284. RSD 702 uses a “buck” converter topology. The DC to DC conversion function of RSD 702 could provide MPP tracking of PV panel 720. The RSD 702 comprises series switch 704, shunt switch 706, inductance 609, capacitance 712, controller 714, current sensor 716, bleed resistor 713 and voltage sensor 718, which could be implemented as described above with reference to corresponding components in FIG. 6. RSD 702 connects to PV panel 720 at terminal pair 786, 788 and connects to a PV string (not shown) at terminal pair 782, 784. The states (open or closed) of series switch 704 and shunt switch 706 are controlled by controller 714. Controller 714 monitors the string current using current sensor 716, and may calculate DC and AC values of the string current from values supplied by current sensor 716. If series switch (e.g. 604 of FIG. 6) and closes its shunt switch (e.g. switch 606 of FIG. 6) at 756 [see Fig. 7A-B, par 0058-0062].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power stages of Galin with RSD as taught by Varlan in order to improve the safety the power sources by reducing voltage at the power sources terminals to zero.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mihai et al., in view of Ginart et al. (US 2019/0157986, previous cited).
 Regarding claim 15, Mihai discloses all limitations of claim 1 above but fails to teach wherein the plurality of power stages are located on a single printed circuit board (PCB).  
Ginart teaches a power supply [Fig. 1] has a DC link 3 coupled between an inverter circuit 4 and DC/DC voltage converter 2, the DC/DC voltage converter coupled to an electric energy storage 1. All or parts of the electronic elements of one, two or more of the functional blocks may be placed inside a common housing, on a common printed circuit board [par 0042-0048].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of power stages of Mihai are located on a single printed circuit board (PCB) in view of Ginart in order to protect and easily replace the elements of system.

Claims 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mihai et al., in view of Ni et al. (US 2018/0234051).
Regarding claim 22, discloses all limitations of claim 1 above but fails to teach wherein the power device output is configured to be connected to a second power device output of a second apparatus.  
Ni in the same field teaches a solar system has the power device output is configured to be connected to a second power device output of a second apparatus [see Fig. 15].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power device output is configured to be connected to a second power device output of a second apparatus as taught by Ni into that of Mihai in order to provide desired voltage to load.
Regarding claim 24, discloses all limitations of claim 16 above but fails to teach further comprising a second power device, wherein the power device output is connected to a second power device output of the second power device.
Ni in the same field teaches a solar system has the power device output is configured to be connected to a second power device output of a second apparatus [see Fig. 15].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the power device output is configured to be connected to a second power device output of a second
Allowable Subject Matter
Claims 21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 21 is object allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “the controller is configured to perform an operating point search starting at about 0 volts using power from the second auxiliary power source while the first auxiliary power source provides auxiliary power to the first power stage and the second power stage.
Claim 23 is object allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest a controller, a first auxiliary power source, and a second auxiliary power source, and wherein the controller is configured to perform an operating point search starting at about 0 volts using power from the second auxiliary power source while the first auxiliary power source provides auxiliary power to the first power stage and the second power stage
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836